DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are pending in this application.
Claim Objections
Claims 6-10 are objected to because of the following informalities:  Claims 6-10 recite the limitation “the electronic circuit” in line 2 of each claim. This appears to mean “the electronic circuits”.  Appropriate correction is required.
Claims 16-27 are objected to because of the following informalities:  Claims 16-27 recite the limitation “A body current compensation system” in line 1 of each claim. This appears to mean “The body current compensation system”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “electronic means to communicate” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “electronic” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 1 and 15 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: Controller 45 in figure 4.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is replete with 112(b) issues. For example, Claim 1 recites the limitation "the electrically induced currents”, “the conductive body”, and “the ground” in lines 1, 3, and 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. There are numerous other 112(b) issues in claim 1 which require correction.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 3 and 4 recites the limitation "the bodies" in lines 2 and 3 of the claims, respectively.  There is insufficient antecedent basis for this limitation in the claim.
The term “high value” in claim 5 is a relative term which renders the claim indefinite. The term “high value” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, “high value” is interpreted to mean over 1000kΩ.
Claim 15 is replete with 112(b) issues. For example, Claim 15 recites the limitation "the magnetically induced currents”, “the intermediate plane”, and “the current” in lines 1, 3, and 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. There are numerous other 112(b) issues in claim 15 which require correction.
Claim 18 recites the limitation "the terminal" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the electrically and magnetically induced currents" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith U.S. Patent Application 2022/0196708 (hereinafter “Smith”) and further in view of Liu Chinese Patent Document CN 108872898 A (hereinafter “Liu”).
Regarding claim 28, Smith teaches a body current compensation system (refer to leakage current reduction system 100)(fig.1B) for the magnetically induced currents (refer to [0058] and [0059]) in a single apparatus (i.e. leakage current reduction system 100)(fig.1B), however Smith does not teach a body current compensation system for the electrically induced currents. However Liu teaches a body current compensation system for the electrically induced currents (refer to abstract). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith to include the system of Liu in the single apparatus to provide the advantage of protecting against both magnetic and electric fields which are common in the medical field.
Allowable Subject Matter
Claims 1-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claims 1-14 are indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially an intermediate conductive plane between the conductive body or bodies to protect the ground; electronic circuits to measure the current or the potential of the intermediate plane to the ground; and electronic means to communicate with the user or other control systems directly or via the cloud. Regarding claim 1, Smith teaches a body current compensation system for the electrically induced currents (i.e. system 100)(fig.1B), comprising: a sensor to sense the current from, or the potential of the intermediate plane to the ground (i.e. current sensors 108 and 118); electronic circuits to generate electric charges of positive or negative sign (i.e. signal conditioners 110 and 120)(fig.1B); electronic circuits to inject the electric charges to the intermediate plane (i.e. transducer 116)(fig.1B); electronic circuits to minimize continuously the currents or the potential of the intermediate plane, relative to the ground (refer to [0058] and [0059]); and an isolated power supply to feed all the electronic circuits and sensors (i.e. power supply 114)(fig.1B), however Smith does not teach an intermediate conductive plane between the conductive body or bodies to protect the ground; electronic circuits to measure the current or the potential of the intermediate plane to the ground; and electronic means to communicate with the user or other control systems directly or via the cloud. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith to arrive at the claimed invention. Claims 2-14 are indicated as containing allowable subject matter based on their dependency on claim 1.
	Claims 15-27 are indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 15, especially the coil or coils at the periphery of the intermediate plane; electronic means to communicate with the user or other control systems directly or via the cloud; and a galvanically isolated power supply to feed all the electronic circuits and sensors. Regarding claim 15, Liu teaches a body current compensation system for the magnetically induced currents (refer to abstract) comprising: a coil or coils (refer to claim 9); a sensor to sense the current or the potential induced to the coils (refer to claim 10); electronic circuits to measure the current or the potential induced to the coils (refer to claim 10); electronic circuits to generate electric currents of positive or negative sign (refer to claim 9); electronic circuits to inject the currents to the coils (refer to claim 9); electronic circuits to minimize the currents or the potential of the measuring coils (refer to claim 9), however Liu does not teach the coil or coils at the periphery of the intermediate plane; electronic means to communicate with the user or other control systems directly or via the cloud; and a galvanically isolated power supply to feed all the electronic circuits and sensors. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu to arrive at the claimed invention. Claims 16-27 are indicated as containing allowable subject matter based on their dependency on claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839